Citation Nr: 9926871	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and A.K.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1951 to August 
1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision that denied service 
connection for skin cancer.  The veteran has also raised 
claims for service connection for a number of other 
disorders, which claims were denied by the RO in February 
1999.  Inasmuch as the record does not reflect that a notice 
of disagreement has been filed to date with respect to any of 
these issues, they will not be addressed herein.  


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation while in 
service.

2.  His skin cancer that was first demonstrated in the early 
1980's is causally related to the exposure to ionizing 
radiation in service.


CONCLUSION OF LAW

Residuals of basal cell carcinoma were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1951 to August 
1955.

Service documents show that the veteran served on board the 
USS Philip and that he participated in Operation CASTLE in 
1954.

Service medical records show that the veteran was treated for 
a fungus infection in February 1954.  These records, 
including the report of his medical examination for 
separation in August 1955, are negative for skin cancer.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1970's, 
1980's, and 1990's.  The more salient medical reports with 
regard to his claim for service connection for skin cancer 
are discussed in the following paragraphs.  These records do 
not demonstrate the presence of skin cancer until 1982.

A private medical report dated in June 1982 reveals that the 
veteran underwent excision of basal cell of the right lower 
eyelid with frozen section control and reconstruction of 
right lower eyelid with sliding skin muscle flap from 
temporal aspect.  The diagnosis was basal cell carcinoma of 
the right lower eyelid.  A pathology report shows that a 
specimen from the right lower eyelid was analyzed.  The 
impressions were basal cell carcinoma of the right lower 
eyelid and hyperkeratotic actinic keratosis of the right 
lower eyelid.

A private medical report shows that the veteran underwent 
excision of basal cell carcinoma of the right lower eyelid 
with frozen section control and reconstruction of the right 
lower eyelid with lateral canthoplasty in December 1984.  The 
diagnosis was basal cell carcinoma of the right lower eyelid.  
Laboratory analysis of a specimen from the left lower eyelid 
with frozen section in December 1984 showed hyperkeratotic 
actinic keratosis with underlying chronic inflammation.

The medical reports of the veteran's treatment in the 1990's 
note a history of cancer of the face.

A report from the service department dated in February 1993 
notes that the veteran served aboard the USS Philip during 
Operation CASTLE in 1954.  At that time his rating was 
Quartermaster and it was noted that personnel in that rating 
performed ship control, navigation, and bridge duty as 
required.  An evaluation of CASTLE dosimetry indicated that 
on 3 separate occasions the veteran was a member of a group 
of individuals whose activities would have resulted in a 
potential for radiation exposure.  Each group or cohort was 
issued a single film badge worn by one member that was to 
reflect radiation exposure of each member.  Under the 
circumstances, the veteran had 3500 milliroentgens gamma 
exposure on March 5, 1954; 70 milliroentgens gamma exposure 
on May 2, 1954; and 155 milliroentgens gamma exposure on May 
14.  The veteran's cumulative dose for Operation CASTLE was 
3.725 rem gamma.  It was noted that Operation CASTLE 
consisted of 6 atmospheric nuclear detonations, the first was 
Test BRAVO on March 1, 1954.  In spite of the continuous use 
of washdown systems, concentration of up to several roentgens 
per hour built up on PHILIP with average readings reaching 
750 mr/hr (milliroentgens per hour) at 9:00 a.m.  Once the 
ship was moved out of the fallout zone and most of the 
radioactive particles had been eliminated by the washdown 
system, the ship was thoroughly monitored and certain 
crewmembers were allowed topside to assist in decontamination 
work that consisted primarily of hosing the entire ship and 
scrubbing contaminated surfaces.  By 3:00 p.m., the shipboard 
contamination had dropped to 134 mr per hour.  However, a 2nd 
fallout was received starting at about 4:00 p.m..  This 
fallout was composed of very fine particles and increased the 
radiation count on topside to 263 mr per hour.  It was noted 
that crewmembers of PHILIP received a significant dose of 
radiation from the first detonation.  It was noted that the 
recorded mean radiation exposure readings for the 260 listed 
PHILIP crewmen was 3.561 rem gamma with a range of exposure 
from 0.225 to 10.500 rem gamma.

A report from the Defense Nuclear Agency dated in December 
1995 notes that the veteran was present at Operation CASTLE 
in 1954.  A careful search of dosimetry data revealed a 
recorded dose of 3.725 rem gamma for the veteran.  A 
scientific dose reconstruction titled Analysis of Radiation 
Exposure for Naval Personnel at Operation Castle (DNA-TR-84-
6) indicated that the veteran would have received an 
additional probable dose of 0.345 rem gamma.  His combined 
doses (4.07 rem gamma) had an upper bound of 7.5 rem gamma.  
It was noted that a scientific dose reconstruction titled 
Neutron Exposure for DoD Nuclear Test Personnel (DNA-TR-84-
405) indicated that due to the distance of the veteran's unit 
from ground zero, he had no potential for exposure to neutron 
radiation.  Internally deposited radioisotopes in the body at 
levels associated with those experienced at atmospheric 
nuclear testing would present minimal dose to the skin.  
Moreover, it was noted, there was no evidence to suggest that 
skin cancer was associated with radiation doses at the levels 
received by participants in atmospheric nuclear testing.

In January 1996, the RO sent the veteran's claims folder to 
VA's Director of Compensation and Pension, a representative 
of the Under Secretary for VA Benefits, for review and an 
opinion as to whether his residuals of basal cell carcinoma 
were due to exposure to ionizing radiation while in service.  
In February 1996, the veteran's claims folder was referred to 
a representative of VA's Under Secretary for Health for 
review and for the opinion requested by the RO.  In February 
1996, the Assistant Chief Medical Director for Public Health 
and Environmental Hazards notified the representative of VA's 
Under Secretary for Benefits that scientific data did not 
provide screening does for skin cancer.  It was noted that 
skin cancer had usually been attributed to ionizing radiation 
at high doses, e.g., several hundred rads.  Excess numbers of 
basal cell skin cancers had also been reported in margins of 
irradiated areas that received estimated doses of 9-12 rads.  
In light of the above, it was opined that it was unlikely 
that the veteran's skin cancer could be attributed to 
exposure to ionizing radiation in service.  In February 1996, 
the representative of VA's Under Secretary for Benefits 
notified the RO that, based on the opinion of the 
representative of VA's Under Secretary for Health, there was 
no reasonable possibility that the veteran's skin cancer was 
the result of ionizing radiation exposure.

A report of contact dated in April 1997 notes that a 
videotape concerning the veteran and narrated by Dr. A.K., 
the Director of an Oncology Institutes, was reviewed by a 
representative of the VA Under Secretary for Benefits.  It 
was noted that the video tape, a copy of which is included in 
the claims folder, was to the effect that the veteran 
developed skin cancers after service due to his exposure to 
ionizing radiation while in service.

In February 1998 David M. Kayne, M.D., wrote that the veteran 
had a history of facial skin cancers which were "thought" 
to be connected to previous H-bomb exposure.  

The veteran and Dr. A.K. testified before the undersigned 
sitting at the RO in April 1999.  The veteran testified that 
he was above deck during Test BRAVO in Operation CASTLE and 
that his exposure was greater than the fellow serviceman who 
wore the radiation badge because that person was below deck.  
Dr. A.K. and the veteran testified to the effect that the 
veteran's post-service skin cancers were due to exposure to 
ionizing radiation while participating in Operation CASTLE.  
Dr. A.K. testified to the effect that he was a Board 
certified radiation oncologist with a Ph.D. in microbiology 
and biochemistry, and that he was the Director of Oncology 
Institutes in Scenic Valley, California.  Dr. A.K. opined 
that the veteran's exposure to ionizing radiation was much 
greater than indicated by the service department records 
because he was above deck at the time of the atmospheric 
nuclear detonation during Test BRAVO and the person wearing 
the radiation badge to measure the ionizing radiation 
exposure for the veteran's group was below deck, and that the 
ship underwent washdowns before the radiation readings were 
taken.  Dr. A.K. estimated that the veteran's exposure to 
ionizing radiation would have been 10 to 100 times higher 
under the circumstances of his exposure during Test BRAVO and 
that he would have been exposed to an extra high dose of 
strontium 90 that only goes to the skin, and that is not 
measured by the service department instruments.


B.  Legal Analysis

The veteran's claim for service connection for skin cancer is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b), as amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 
1998) found 5 years or more after service in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  For the purposes of "radiogenic" 
diseases found in 38 C.F.R. § 3.311(b)(2), bone cancer must 
become manifest within 30 years after exposure; leukemia may 
become manifest at any time after exposure; and posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

Service medical records are negative for skin cancer, and the 
post-service medical records do not demonstrate the presence 
of skin cancer, basal cell carcinoma, until 1982, long after 
service.  Nevertheless, the veteran's claim for service 
connection for the basal cell carcinoma based on exposure to 
ionizing radiation may still be established in various ways.  
He may establish service connection on a presumptive based 
for a disease specific to radiation-exposed veterans listed 
in 38 C.F.R. § 3.309(d).  In this case, basal cell carcinoma 
is not included in these regulatory provisions.  Hence, 
service connection for the basal cell carcinoma is not 
warranted on a presumptive basis under the provisions of 
38 C.F.R. § 3.309(d).  

The veteran may establish service connection for the basal 
cell carcinoma as a radiogenic disease found in 38 C.F.R. 
§ 3.311(b)(2) provided that certain conditions in that 
regulation are met.  In this case, the representatives of 
VA's Under Secretaries for Health and Benefits have found 
that based on the veteran's determined exposure to ionizing 
radiation in service it is unlikely that his basal cell 
carcinoma is related to such exposure.  A favorable opinion 
from these VA representatives is a condition required to 
support the veteran's claim for service connection for the 
basal cell carcinoma under this regulation.  Hence, service 
connection for the veteran's basal cell carcinoma as a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2) is not 
warranted.

The veteran may establish direct service connection for the 
basal cell carcinoma by showing that the disease was incurred 
during or aggravated by service.  Ramey v. Brown, 120 F. 3d 
1239 (Fed. Cir. 1997).  In this case, the service department 
records do not indicate that the veteran had significant 
exposure to ionizing radiation and there are opinions of VA's 
Under Secretaries for Health and Benefits supported by 
scientific data that it is unlikely that his basal cell 
carcinoma is related to exposure to ionizing radiation while 
in service.  This evidence is against the veteran's claim for 
service connection for skin cancer, but other evidence 
supports his claim.  He testified that he was on deck during 
the first atmospheric nuclear detonation of Operation CASTLE 
whereas the cohort who was wearing the radiation badge to 
measure the ionizing radiation exposure for his group was 
below deck, and that his ionizing radiation exposure was much 
higher than estimated by the service department instruments.  
Dr. A.K., the Director of Oncology Institutes, testified to 
the effect that the veteran's exposure to ionizing radiation 
had to be much higher than recorded in view of his location 
during Test BRAVO and the washdowns of the deck prior to the 
recording of any ionizing radiation exposure readings.  Dr. 
A.K. also opined that the veteran's basal cell carcinoma, 
first found in the early 1980's, was causally related to his 
exposure to ionizing radiation while in service because he 
was exposed to an extra high dose of strontium 90 that only 
goes to the skin and that is not measured by service 
department instruments.  Service department records also 
indicate that the crewmembers of the USS Philip received a 
significant dose of radiation during Test BRAVO.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise on the question of whether or 
not the veteran's basal cell carcinoma had its onset in 
service.  Under the circumstances in this unusual case, and 
resolving any doubt in the veteran's favor, the Board finds 
that the veteran prevails as to his claim for service 
connection for skin cancer.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service 
connection is granted for the residuals of his basal cell 
carcinoma.



ORDER

Service connection is granted for residuals of basal cell 
carcinoma.




		
	N. R. Robin
	Member, Board of Veterans' Appeals



 

